Exhibit 12 TAUBMAN CENTERS, INC. Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Year Ended December 31 2007 2006 2005 2004 2003 Earnings from continuing operations before incomefrom equity investees $ 75,738 $ 61,596 $ 14,982 $ 19,900 $ (5,448 ) Add back: Fixed charges 154,332 146,103 137,837 116,584 104,626 Amortization of previously capitalized interest 4,391 4,329 3,843 3,612 3,256 Distributed income of Unconsolidated Joint Ventures(1) 40,498 33,544 95,249 40,070 36,740 Deduct: Capitalized interest (14,613 ) (9,803 ) (9,940 ) (5,995 ) (9,134 ) Preferred distributions (2,460 ) (2,460 ) (2,460 ) (12,244 ) (9,000 ) Earnings available for fixed charges and preferred dividends $ 257,886 $ 233,309 $ 239,511 $ 161,927 $ 121,040 Fixed Charges Interest expense (2) $ 131,700 $ 128,643 $ 121,612 $ 95,934 $ 84,194 Capitalized interest 14,613 9,803 9,940 5,995 9,134 Interest portion of rent expense 5,559 5,197 3,825 2,411 2,298 Preferred distributions (3) 2,460 2,460 2,460 12,244 9,000 Total Fixed Charges $ 154,332 $ 146,103 $ 137,837 $ 116,584 $ 104,626 Preferred dividends (4) 14,634 23,723 27,622 17,444 16,600 Total fixed charges and preferred dividends $ 168,966 $ 169,826 $ 165,459 $ 134,028 $ 121,226 Ratio of earnings to fixed charges andpreferred dividends 1.5 1.4 1.4 1.2 1.0 (5) (1) In December 2005, a 50% owned unconsolidated joint venture sold its interest in Woodland.The Company's $52.8 million equity in the gain on the sale is separately presented on the face of the income statement. (2) Interest expense for the year ended December 31, 2006 includes charges of $3.1 million in connection with the write-off of financing costs.Interest expense for the year ended December 31, 2005 includes a $12.7 million charge incurred in connection with a prepayment premium and the write-off of financing costs. (3) TRG preferred distributions for the year ended December 31, 2004 include a $2.7 million charge relating to the redemption of the Series C and D Preferred Equity the stock. (4) Preferred dividends for the year ended December 31, 2006 and 2005 include $4.7 million and $3.1 million, respectively, of charges recognized in connection with the redemption of Preferred Stock. (5) Earnings available for fixed charges and preferred dividends were less than total fixed charges and preferred dividends by $0.2 million.
